Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                    DETAILED ACTION
This is in response to the communication filed on 01/03/2022. Claims 1 and 3-22 were pending in the application. Claims 12-22 are cancelled through examiner’s amendments made in this office action. Claims 1 and 3-11 have been allowed.  

      Response to Arguments
Applicant’s arguments, see remarks filed on 01/03/2022, with respect to 35 USC 102(a)(2) type rejections of claims 1, 6 and 8-9  have been fully considered and are persuasive.  Previous 35 USC 102(a)(2) type rejections  have been withdrawn. Applicant’s arguments, see remarks filed on 01/03/2022, with respect to 35 USC 103 type rejections of claim 7 have been fully considered and are persuasive.  Previous 35 USC 103 type rejections have been withdrawn. 

                                                Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Claims 3, 5 and 12-22 have been amended as follows:

Claim 3. (Currently Amended) The apparatus as claimed in Claim 1 [[2]], wherein the processing circuitry is to cause the RSTA to configure the LMR frame to include an initialization vector that is to be used by the RSTA to generate the output NDP for the current measurement using CCMP. 

Claim 5. (Currently Amended) The apparatus as claimed in Claim 1 [[2]], wherein the processing circuitry is to cause the RSTA to configure the LMR frame to include a key that is to be used by the RSTA to generate the output NDP for the current measurement using CCMP.

Claims 12-22.	(Cancelled)	

                                    Examiner’s Reasons for Allowance
No reason for allowance is necessary as the record is clear in light of persuasive arguments from the applicant, further search conducted, examiner’s amendments made in this office action, and prosecution history of the instant application. See MPEP 1302.14(1).
Seok et al’491, US 2019/0014491 A1 and  Seok et al’466, US 2019/0014466 A1 were cited as the closest prior art of the record during the prosecution of the instant application, however these references taken singly or in combination with one another do not teach the claimed limitations of the instant application.

                                                      Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays should be clearly labeled “Comments on Statement of Reasons for Allowance.”
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTO ABEDIN whose telephone number is 571-272-3551.  The examiner can normally be reached on M-F from 10:00 AM to 6:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jay Kim, can be reached on 571-272-3804. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/SHANTO ABEDIN/Primary Examiner, Art Unit 2494